DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/158,933. 
Claims 1-20 are pending.
Claims 1-17 are withdrawn from consideration
Claims 18-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a column apparatus and method of construction of a column, classified in E04B1/2604.
II. Claims 18-20, drawn to a wooden threaded dowel, classified in F16B13/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because such a subcombination threaded dowel is not required within the independent claims of the combination. The within the medical or bicycle industry to hold elements to one another.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the groups of inventions as explained above have separate classifications and would require separate fields of search that would lead to a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yikai Chen on 03/10/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Claim Objections
Claim 18 is objected to because of the following informalities: claim 18 defines “the first circumference” when it should instead define --[[the]] a first circumference-- since such a circumference was not previously defined or introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (GB 2564772).
Regarding claim 18, Blake discloses a wooden threaded stepped dowel (the dowel #2 of figure 4a can be constructed from wood) comprising:
a cylindrical base section (#28) having a first circumference (see figure 4c);
at least one cylindrical middle section (#24) having a second circumference smaller than the first circumference (see figure 4c); and
a cylindrical tip section (#34) having a third circumference smaller than the second circumference (see figure 4c),
wherein the at least one cylindrical middle section comprises a thread (#50) spiraled around an outer surface of the at least one cylindrical middle section (see figure 4c).
Regarding claim 19, Blake discloses the at least one cylindrical middle section further comprises a plurality of cylindrical sections (sections #24 and #26 can be considered the middle sections, with the bottom tip #34 comprising the tip section as defined with a circumference smaller than the second circumference of middle section #24), with each successive section having a smaller circumference than the last (see figure 4c); and each of the plurality of cylindrical sections each comprises a thread (#50) spiraled around an outer surface of each of the plurality of cylindrical sections (see figure 4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Van Cor (U.S. Publication 2008/0273941).
Regarding claim 20, Blake discloses the thread spiraled around the outer surface of the middle section except for such a threading is sinusoidal profiled when viewed from a side. However, it is highly well known in the art, as evidenced by Van Cor, that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635